Lee, J.
In this case, Professor E. A. Timbes, for approximately seven years, had been principal of the Seminary Attendance Center. On February 1, 1960, the County *97Superintendent of Education, Denson Lott, did not recommend Timbes for reelection or appointment as principal, but instead, be recommended another school man for the position. The County Board of Education disapproved the employment of the recommendee and approved Professor Timbes for a three-year contract. On February 15, 1960, Lott recommended another and different school man for principal of that attendance center. But again the county board disapproved and voted to retain Professor Timbes for a stated period of three years. Subsequently, the county superintendent made another and different recommendation; but, again the county board declined to approve and reaffirmed its action in retaining Professor Timbes.
In other words, except for the names of the persons and the places where they were to teach, the facts are substantially the same as those which exist in Denson Lott v. State, Ex Eel Prank Kelly, No. 41,686, this day decided. The governing principles in that case are decisive of the question involved in this appeal, and, for the reasons stated in the opinion in that case, this cause must be reversed and rendered here for the appellant.
The judgment of the trial court is therefore reversed and a judgment will be entered here for the appellant, finally dismissing the cause with prejudice at the cost of the appellee.
Eeversed and rendered.
McGehee, G. J., and Hall, Kyle, Ethridge, and Gillespie, JJ., concur.